NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: PELI POPOVICH HUNT,                      No. 14-55845

             Debtor.                            D.C. No. 2:12-cv-06600-MMM
______________________________

PELI POPOVICH HUNT,                             MEMORANDUM*

                Appellant,

 v.

DANIEL A. CAPEN, M.D.; et al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                              Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Chapter 7 debtor Peli Popovich Hunt appeals pro se from the district court’s

order affirming the bankruptcy court’s order converting Hunt’s chapter 11


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bankruptcy proceeding to a chapter 7 proceeding. We have jurisdiction under 28

U.S.C. § 158(d). We affirm.

       In the opening brief, Hunt fails to address how the bankruptcy court erred in

converting Hunt’s bankruptcy case. As a result, Hunt has waived her challenge to

the bankruptcy court’s order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.

1999) (“[O]n appeal, arguments not raised by a party in its opening brief are

deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We

review only issues which are argued specifically and distinctly in a party’s opening

brief.”).

       We reject as meritless Hunt’s contentions that the district court and

bankruptcy court lacked jurisdiction and demonstrated bias.

       All pending motions are denied.

       AFFIRMED.




                                          2                                     14-55845